 FROST LUMBER INDUSTRIES659FROSTLIIMBER INDUSTRIES,DIVIsIoNOF OLININDUSTRIES,INC.FROSTHARDWOOD FLOORS, INC.; AND FROST BRAND FURNITUREMANUFAC-TURING COMPANY,INC 1andINTERNATIONALWOODWORKERS OFAMERICA, CIO,PETITIONER.Case No. 15-RC-789.November 28,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Caso March, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error.They are hereby affirmed with one exception hereafternoted.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.Frost Hardwood Floors, Inc., herein called Frost Hardwood, isa Louisiana corporation engaged at Shreveport, Louisiana, in themanufacture of hardwood flooring and hardwood dimension. It em-ploys in these operations approximately 250 employees.Frost BrandFurniture Manufacturing Company, Inc., herein called Frost Furni-ture, is a Louisiana corporation engaged at Shreveport, Louisiana, inthe manufacture of summer furniture. It employs in these operationsapproximately 50 employees. Olin Industries, Inc., herein called Olin,is a Maryland corporation which, among other things, owns the ma-jority of the stock of both Frost Hardwood and Frost Furniture, andexercises control over the operations and general labor relations poli-cies of each through its general manager and industrial relations di-rector.We find, in these circumstances, that Olin is the Employerof these employees of Frost Hardwood and Frost Furniture within themeaning of Section 2 (2) of the Act.21The name of the Employer was designated in the petition and the notice of hearing asOlin Industries,Inc., Frost Lumber Company Division.The record shows that the partiesto the proceeding referred to the "Division"in question at the hearing as "Frost LumberDivision of Olin Industries,Inc.," as "Forest Products Division,"and as "Frost LumberIndustries,Division of Olin Industries,Inc."In the captions of the briefs filed herein,however, the last designation is used by both parties.In view of this fact,we haveadopted the last designation.At the hearing,it also developed that two subsidiary companies,Frost Hardwood Floors,Inc., and Frost Brand Furniture Manufacturing Company, Inc., were employers of some ofthe employees in the proposed unit.Accordingly,the Petitioner moved to amend the titleof the petition in order toname the companies accurately.The hearing officer granted themotion over the objection of the Employer.For reasons hereafter set forth,we find nomerit to these objections,and accordingly adopt the hearing officer's ruling on this point.Burruss Timber Products,Inc., 87NLRB 1561.s HomeFurnitureCo., 77 NLRB 14317.101 NLRB No. 126.242305-53-43 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDIncluded among the enterprises operated by Olin under its ownname is a lumber treating plant located in Shreveport, Louisiana, onthe same premises as the plants of Frost Hardwood and Frost Furni-ture.This plant of Olin's is known as the "Treating Division" or"Treating Plant."Approximately 30 employees are employed in thisplant.The "Treating Plant," and three other Olin plants located inNacogdoches and Waskom, Texas, and Huttig, Arkansas, comprise to-gether, a functional division of Olin which it designates as the "FrostLumber Industries Division."As noted in part above, the petition, as originally filed, describedthe unit requested as being one composed of about 300 employees ofOlin, "Frost Lumber Company Division" at its "Shreveport, Louisi-ana operations."This petition, and the notice of hearing, were dulyserved upon Olin, but not upon Frost Hardwood and Frost Furniture.Olin's officials however, clearly understood that the petition involvednot only Olin's treating plant employees, but also the Frost Hardwoodand the Frost Furniture employees.Thus, Caldwell, the industrialrelations director, whose authority extends over all 3 plants, and whoappeared at the hearing as counsel for Olin, brought with him to thehearing, not only the plant manager of the treating plant, but also theplant managers of Frost Hardwood and Frost Furniture.Each ofthese plant managers testified at Caldwell's request with respect to thenature of the operations at each of the plants, and Caldwell himselftestified with respect to the corporate and stock relationship among the3 companies.Each of the plant managers was present throughout thehearing. In light of all these circumstances, we are of the view thatall 3 companies had actual notice of the proceeding, although formalnotice was given only to Olin, and that the interests of all were fullyrepresented.Moreover, in view of Olin's relations to Frost Hardwoodand Frost Furniture, we believe that, in any event, service of the for-mal papers upon Olin constituted service upon Frost Hardwood andFrost Furniture 3We therefore reject such of the Employer's pro-cedural objections to the proceeding as are predicated upon the lackof formal notice upon Frost Hardwood and Frost Furniture, andupon the amendment of the petition to indicate, with exactitude, pre-cisely what operations are involved in this proceeding.We find further that Olin, Frost Hardwood, and Frost Furnitureare engaged in commerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assert jurisdiction over theseoperations.2.InternationalWoodworkers of America, CIO, Petitioner herein,is a labor organization within the meaning of Section 2 (5) of theAct, which claims to represent certain employees of the Employer.3 SmithRiceMill, Inc.,and DeWitt Bonded Warehouse Company,Inc.,83 NLRB 380. FROST LUMBER INDUSTRIES661,3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent in one unit, all production andmaintenance employees of the three plants operated by Olin in Shreve-port, Louisiana, which are known as Frost Hardwood plant, FrostFurniture plant, and the treating plant.As an alternative, however,the Petitioner requests three separate, single-plant units of theseemployees.The Employer contends that the three plants should notbe combined in one Unit .4Notwithstanding the fact that the three plants in question arephysically located on the same premises and that they are commonlycontrolled by Olin's general manager and industrial relations director,we do not believe the employees of all three should necessarily be com-bined in one unit.For, apart from the fact that there is this commongeneral supervision by Olin of all three, each plant maintains a highdegree of autonomy in its day-to-day operations.Each is under thedirect supervision of a separate manager who has exclusive authorityto hire and fire within the plant.Each plant produces entirely unre-lated products, with no interchange of machinery or employees fromone plant to another.Each plant maintains its own accounting, sales,and payroll office.Although there is common general supervisionof these plants, such supervision extends to other plants not involvedin this proceeding.Nor do the three plants comprise any distinctorganizational or administrative division of Olin's total operations.5Furthermore, there is no history of collective bargaining among theemployees on any but a single-plant basis.6We find, therefore, inaccord with established precedentj that the employees at the treat-ing plant, the Frost Hardwood plant, and the Frost Brand Furnituremanufacturing plant, respectively, constitute separate appropriatebargaining units.Because the Petitioner has not made an adequateshowing of representation as to employees of the treating plant andthe Frost Furniture manufacturing plant, we shall make no formal4 It also contends that the Board cannot make any unit findings involving any employeesother than those of the treating plant.This contention is based upon argument we havedisposed of under paragraph numbered 1, supra,and found to be without merit.5As far as can be determined from the record,the Frost Hardwood plant and the FrostFurniture plant,although sharing the same premises with the treating plant,are not partof the Frost Lumber Industries division.The record does establish,however,that the"Division"includes,together with the treating plant,three sawmills not petitioned for,one of which is located in Nacogdoches,Texas, one in Waskom,Texas,and one in Huttig,ArkansasA This bargaining history was developed at a time when two of the plants in question,Frost Hardwood and Frost Furniture,were owned and operated by Frost Lumber Indus-tries, Inc., Olin's predecessor.Such history did not involve the Petitioner.7Mullins Lumber Company and Bchooifeid Industries,Divisionof Mullins Lumber Co.,94 NLRB 28;FU-Back Co. and Bock-It Co.,Inc.,85 NLRB 959. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDunit finding nor direct an election as to the employees of these twoplants at this time sUpon the basis of the entire record, and in accordance with theforegoingconsiderations, we find the following unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act :All production and maintenance employees of Frost HardwoodFloors, Inc., at its plant in Shreveport, Louisiana, including watch-men 9and truck drivers, but excluding clerical, professional, andsupervisory employees within the meaning of the Act.[Text of Direction of Election omitted from publication in thisvolume.]e The hearing officer ordered the Employer to produce for the record a copy of its con-tract with the American Lumber and Treating Company for the purpose of aiding theBoard in determining whether the employees of the latter company who perform theirduties in the Employer's treating plant might also be deemed to be employees of the Em-ployer.In view of our disposition of the Petitioner's request for a unit of the treatingplant employees,we deem it unnecessary to require the Employer to produce a copy of thiscontract.Accordingly,the Employer'smotion to dismiss the hearing officer's order ishereby granted.9In accord with established Board policy,any person classified as a watchman whospends 50 percent or more of his time performing services which conform to the statutorydescription of guards is to be excluded from the unit.SCHwIENENGINEERING COMPANYandINTERNATIONAL BROTHERHOODof ELECTRICALYY oRHERs,LOCAL UNIoN No. 11, AFL, PETITIONER.CaseNo..°31RC-589. November 28, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Norman H. Greer, ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Houston, Murdock, andStyles].Upon the entire record in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization,International Brotherhood of ElectricalWorkers,Local UnionNo. 11, AFL,claims to represent certain em-ployees of the Employer.101 NLRB No. 116.